Exhibit 8 ELLOMAY CAPITAL LTD. List of Subsidiaries as of December 31, 2015 Name of Subsidiary Percentage of Ownership Jurisdiction of Incorporation Ellomay Clean Energy Ltd. 100% Israel Ellomay Clean Energy LP 100% Israel Ellomay Luxemburg Holdings S.àr.l. 100% Luxemburg Ellomay PV One S.r.l. 100%1 Italy Ellomay PV Two S.r.l. 100%1 Italy Ellomay PV Five S.r.l. 100%1 Italy Ellomay PV Six S.r.l. 100%1 Italy Ellomay PV Seven S.r.l. (formerly Energy Resources Galatina S.r.l.) 100%1 Italy Pedale S.r.l. 100%1 Italy Luma Solar S.r.l. 100%1 Italy Murgia Solar S.r.l. 100%1 Italy Soleco S.r.l 100%1 Italy Technoenergy S.r.l 100%1 Italy Ellomay Spain S.L. 100%1 Spain Rodríguez I Parque Solar, S.L 100%1 Spain Rodríguez II Parque Solar, S.L. 100%1 Spain Seguisolar S.L. 100%1 Spain Ellomay Water Plants Holdings (2014) Ltd. 100% Israel Ellomay Manara (2014) Ltd. 100%2 Israel Ellomay Pumped Storage (2014) Ltd. 75%2 Israel 1. Held by Ellomay Luxemburg Holdings S.àr.l. 2. Held by Ellomay Water Plants Holdings (2014) Ltd.
